EXHIBIT 4.1 EXECUTION COPY AMENDED AND RESTATED TRUST AGREEMENT between ML ASSET BACKED CORPORATION, as Depositor and U.S. BANK TRUST NATIONAL ASSOCIATION, as Owner Trustee Dated as of June 30, 2008 TABLE OF CONTENTS Page ARTICLE I DEFINITIONS Section 1.01. Capitalized Terms 1 Section 1.02. Other Definitional Provisions. 3 ARTICLE II ORGANIZATION Section 2.01. Name 4 Section 2.02. Office 4 Section 2.03. Purposes and Powers 4 Section 2.04. Appointment of Owner Trustee 5 Section 2.05. Initial Capital Contribution of Trust Estate 5 Section 2.06. Declaration of Trust 5 Section 2.07. Characterization of the Trust for Tax Purposes 5 Section 2.08. Liability of Certificateholders 6 Section 2.09. Title to Trust Property 6 Section 2.10. Situs of Trust 6 Section 2.11. Representations, Warranties and Covenants of the Depositor 6 Section 2.12. Federal Income Tax Matters 7 ARTICLE III TRUST CERTIFICATES AND TRANSFER OF INTERESTS Section 3.01. Initial Ownership 8 Section 3.02. The Trust Certificates. 8 Section 3.03. Execution, Authentication and Delivery of Trust Certificates 8 Section 3.04. Registration of Certificates; Transfer and Exchange of Trust Certificates; Limitations on Transfer 9 Section 3.05. Mutilated, Destroyed, Lost or Stolen Trust Certificates. 10 Section 3.06. Persons Deemed Owners 11 Section 3.07. Access to List of Certificateholders’ Names and Addresses 11 Section 3.08. Maintenance of Office or Agency 11 Section 3.09. Appointment of Paying Agent 12 Section 3.10. Definitive Trust Certificates 12 Section 3.11. Certificates Nonassessable and Fully Paid 12 i ARTICLE IV ACTIONS BY OWNER TRUSTEE Section 4.01. Prior Notice with Respect to Certain Matters 13 Section 4.02. Action by Certificateholders with Respect to Certain Matters 15 Section 4.03. Restrictions on Certificateholders’ Power 15 Section 4.04. Majority Control 15 ARTICLE V APPLICATION OF TRUST FUNDS; CERTAIN DUTIES Section 5.01. Establishment of Trust Account 15 Section 5.02. Application of Trust Funds. 16 Section 5.03. Method of Payment 17 Section 5.04. No Segregation of Moneys; No Interest 17 Section 5.05. Accounting and Reports to Certificateholders, the Internal Revenue Service and Others 17 Section 5.06. Signature on Returns; Tax Matters Partner. 18 ARTICLE VI AUTHORITY AND DUTIES OF OWNER TRUSTEE Section 6.01. General Authority 18 Section 6.02. General Duties 18 Section 6.03. Action upon Instruction. 18 Section 6.04. No Duties Except as Specified in this Agreement or in Instructions 19 Section 6.05. No Action Except Under Specified Documents or Instructions 20 Section 6.06. Restrictions 20 Section 6.07. Administrative Duties. 20 ARTICLE VII CONCERNING THE OWNER TRUSTEE Section 7.01. Acceptance of Trusts and Duties 23 Section 7.02. Furnishing of Documents 24 Section 7.03. Representations and Warranties 24 Section 7.04. Reliance; Advice of Counsel. 25 Section 7.05. Not Acting in Individual Capacity 26 Section 7.06. Owner Trustee Not Liable for Trust Certificates or for Receivables 26 Section 7.07. Owner Trustee May Own Trust Certificates and Notes 26 Section 7.08. Doing Business in Other Jurisdictions 26 Section 7.09. Paying Agent, Certificate Registrar and Authenticating Agent 27 ii ARTICLE VIII COMPENSATION OF OWNER TRUSTEE Section 8.01. Owner Trustee’s Fees and Expenses 27 Section 8.02. Indemnification 27 Section 8.03. Payments to the Owner Trustee 27 ARTICLE IX TERMINATION OF TRUST AGREEMENT Section 9.01. Termination of Trust Agreement. 28 ARTICLE X SUCCESSOR OWNER TRUSTEES AND ADDITIONAL OWNER TRUSTEES Section 10.01. Eligibility Requirements for Owner Trustee 29 Section 10.02. Resignation or Removal of Owner Trustee 29 Section 10.03. Successor Owner Trustee 30 Section 10.04. Merger or Consolidation of Owner Trustee 31 Section 10.05. Appointment of Co-Trustee or Separate Trustee 31 ARTICLE XI MISCELLANEOUS Section 11.01. Supplements and Amendments 32 Section 11.02. No Legal Title to Trust Estate in Certificateholders 33 Section 11.03. Limitations on Rights of Others 33 Section 11.04. Notices. 33 Section 11.05. Severability 34 Section 11.06. Separate Counterparts 34 Section 11.07. Successors and Assigns 34 Section 11.08. Covenants of the Depositor 34 Section 11.09. No Petition 34 Section 11.10. No Recourse 34 Section 11.11. Headings 35 Section 11.12. GOVERNING LAW 35 Section 11.13. Sarbanes-Oxley 35 Section 11.14. Acceptance of Terms of Agreement 35 Section 11.15. Information to Be Provided by the Owner Trustee 35 iii Exhibit A-1 Form of Class R Trust Certificate A-1 Exhibit A-2 Form of Class E Trust Certificate A-1 Exhibit B Form of Transferor Certificate B-1 Exhibit C Form of Investment Letter C-1 Exhibit D Form of Rule 144A Letter D-1 iv This AMENDED AND RESTATED TRUST AGREEMENT, dated as of June 30, 2008, is between ML
